Case 8:18-cv-01862-EAK-JSS Document 40 Filed 05/22/19 Page 1 of 1 PageID 808



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

GLENDA PEREZ,

       Plaintiff,

v.                                                                 Case No: 8:18-cv-1862-T-17JSS

CIGNA HEALTH AND LIFE
INSURANCE COMPANY,

      Defendant.
___________________________________/

                                              ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion to Set a Hearing Date (“Motion”)

(Dkt. 38), in which Plaintiff asks the Court to set a hearing on Petitioner’s Application to Vacate

Arbitration Award (Dkt. 1). In a motion to vacate an arbitration award, a hearing is not always

required. O.R. Sec. Inc. v. Prof’l Planning Assocs., Inc. 857 F.2d 742, 746 n.3 (11th Cir. 1988)

(finding that the “the district court was not required to hold an evidentiary hearing”). In this case,

both sides agree that the “factual and legal issues have been extensively briefed.” (Dkt. 38 at 1;

Dkt. 39 at 1.) Petitioner’s Application to Vacate Arbitration Award (Dkt. 1) is currently under

consideration. Should the Court determine that a hearing is necessary, one will be scheduled.

       Accordingly, it is ORDERED that Plaintiff’s Motion to Set a Hearing Date (Dkt. 38) is

DENIED.

       DONE and ORDERED in Tampa, Florida, on May 22, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Party
